 


109 HRES 883 IH: Urging every Representative Member, officer, and employee of the House of Representatives to read, ponder, and reflect upon the principles of the United States Constitution on Constitution Day.
U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 883 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2006 
Mr. Conaway submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Urging every Representative Member, officer, and employee of the House of Representatives to read, ponder, and reflect upon the principles of the United States Constitution on Constitution Day. 
 
 
Whereas the United States Constitution articulates principles envisioned by the Founding Fathers; 
Whereas the United States Constitution is the written set of fundamental principles by which the United States is governed; 
Whereas Article I of the United States Constitution establishes the legislative branch; 
Whereas the United States Constitution is the supreme law of the land; 
Whereas the United States Constitution is the world’s oldest written national constitution; 
Whereas the United States Constitution confers honor and responsibility upon Members of Congress; 
Whereas the United States Constitution should be known by those who legislate; and 
Whereas the United States Constitution is a dynamic governing document of and for the people of the United States: Now, therefore, be it  
 
That the House of Representatives urges every Representative Member, officer, and employee of the House of Representatives to read, ponder, and reflect upon the principles of the United States Constitution on Constitution Day.  
 
